Citation Nr: 0803565	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected right 
knee disability. 
 
2.  Entitlement to service connection for right hip disorder, 
to include as secondary to service-connected right knee 
disability. 
 
3.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1980, and from September 1981 to February 1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office in St. Louis, 
Missouri that denied an evaluation in excess of 10 percent 
for right knee chondromalacia and service connection for 
right ankle and right hip disorders, to include as secondary 
to the service-connected right knee disability.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues on appeal.  The VCAA and its 
implementing regulations require that VA provide notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a VCAA notice 
letter to the veteran in May 2003 which did not address 
service connection for right hip and right ankle disorders as 
directly related to service.  [The Board observes that 
although the appellant initially only requested service 
connection on a secondary basis in a claim dated in November 
2002, more recent documentation, including the Statement of 
the Case, has also considered direct service incurrence.]  
The veteran must therefore be given complete notice with 
respect to the issues on appeal.  Additionally, he has not 
been notified regarding the criteria for rating a disability, 
or establishing an effective date should service connection 
be granted. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA and 
Dingess.

In the representative's Informal Hearing Presentation dated 
in May 2007, it is asserted that the symptoms associated with 
the service-connected right knee disability have increased in 
severity and are more disabling than reflected by the 
currently assigned disability evaluation.  It is maintained 
that the findings on most recent VA examination are too old 
to currently rate the right knee disorder.  Review of the 
record discloses that the appellant was most recently 
evaluated for VA compensation purposes in December 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board is 
of the opinion that a VA examination should be scheduled to 
determine the current extent of symptomatology and status of 
the service-connected right knee.

The veteran also asserts that he now has right ankle and 
right hip disabilities that are causally related to the 
service-connected right knee disorder.  The record discloses 
that he was afforded an examination in December 2003 by a VA 
physician's assistant who found the "ankle problem is 
secondary to hip problem...and not due to his knee."  However, 
during the examination, the examiner stated that the veteran 
did not have any problem with his hip.  Moreover, no 
diagnosis pertaining to the right ankle was provided.  The 
Board finds that this examination report is somewhat 
contradictory, is inadequate overall for adjudication 
purposes and that further development is warranted.  

Additionally, service connection may be granted for a 
disability that is made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board observes that the VA examination in December 2003 
did not consider whether or not the veteran's right hip 
and/or right ankle had been made chronically worse by the 
service-connected right knee disorder and this must be 
addressed.  The Board thus finds that a special orthopedic 
examination is warranted for a more definitive and clarifying 
opinion as to the etiology of claimed right hip and right 
knee disabilities, and whether they are related to service on 
any basis.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive regular VA outpatient 
treatment for various complaints and disorders, including the 
right knee.  The most recent records date through March 12, 
2004.  The claims folder thus indicates that relevant 
evidence in support of the veteran's claims may exist or 
could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA patient treatment records dating from 
March 13, 2004 should be requested and associated with the 
file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter in May 2003.  The veteran 
should specifically be told what 
is required to substantiate the 
claims on appeal, to include on 
the basis of direct service 
incurrence.  He should also be 
notified regarding the criteria 
for rating a disability or 
establishing an effective date 
should service connection be 
granted. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for right ankle, hip 
and right knee disability since 
discharge from active duty.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence.

3.  VA outpatient clinical records 
dating from March 13, 2004 should 
be requested and associated with 
the claims folder.

4.  After a reasonable period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for 
examination by a VA orthopedist, 
to assess the severity of the 
service-connected right knee 
disorder, as well as for an 
opinion as to whether right hip 
and ankle disorder are secondary 
to the right knee.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

A. The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected right 
knee disability.  The examiner 
should indicate whether, and to 
what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).  

B. Additionally, based on a 
thorough review of the record and 
clinical evidence, the examiner is 
requested to provide an opinion 
with supporting rationale as to 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has 
right ankle and right hip 
disorders a) dating from service; 
b) secondary to service-connected 
right knee disability; and/or c) 
whether the right hip and right 
ankle have been made chronically 
worse by the right knee.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
the right hip and ankle resulting 
from aggravation by the right 
knee.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

